Title: Agreement about the Road, [April 1745]
From: Franklin, Benjamin
To: 



[April 1745]
Whereas we the Subscribers have by a Written Agreement dated the day of   17   made with the late William Ball deceased a Right to a certain private Road thro the said William Ball’s plantation beginning at a Dam over Gunner’s Run and extending to the Land belonging to Edward Warner. And whereas by an Order of the Supreme Court held at Philadelphia the 10 day of September last Benjamin Franklin  James Morris  Philip Syng  Thomas Howard  John Stamper and Samuel Burge or any four of them were Appointed to view and lay out a Road thro’ the said Plantation if they Saw Occasion and they have accordingly laid out a publick Road thro’ the same which is to be opened when the Children of the said Willm. Ball become of Age, provided the private Road now used to the said Edward Warner’s Land be then given up. We therefore who have by the above mentioned agreement a Right to the use of the said private Road, do hereby Agree and promise for our Selves our Heirs Executors Administrators and Assigns, that if the said publick Road is Confirmed by the Court and laid open as aforesaid we will whenever the same shall be done, and we do hereby for our Selves our heirs Executors and Administrators relinquish and quit Claim from that time forever to the said private Road as far, as to the Land of the said Edward Warner. Wittness our Hands and Seals the day of April 1745.


Wight Massey [Seal]
Wm Callender [Seal]


Michl Hillegas [Seal]
Jos Fox [Seal]


Edwd: Warner [Seal]
James Parroch [Seal]



John Till [Seal]



John Coats [Seal]





Signed sealed and delivered (the above Interlineation first made) by James Parroch, John Till, and John Coats, in the Presence of us.
Jas: MorrisB Franklin


Sealed and deliver’d by Wight Massey, Michael Hilligas, Joseph Fox,  William Callender and Edward Warner, in the presence of us
Hugh RobertsJos. Oldman

